Citation Nr: 0720933	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for degenerative joint 
disease/degenerative disc disease of the lumbosacral spine 
(lumbosacral spine disorder), from February 12, 2003?

2.  Entitlement to an effective date prior to December 10, 
2003, for the grant of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to February 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2003 and March 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
assigned the lumbosacral spine disorder was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.

The record raises the issue of entitlement to service 
connection for peripheral neuropathy of the left lower 
extremity associated with lumbosacral spine disorder.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  Since February 12, 2003, the veteran's lumbosacral spine 
disorder has not been manifested by incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, unfavorable ankylosis of the lumbar spine, or 
unfavorable ankylosis of the entire thoracolumbar spine.

2.  Documentation warranting the factual conclusion that the 
veteran's service-connected back disorder precluded 
employment was received by VA on September 25, 2003, but not 
earlier.

CONCLUSIONS OF LAW

1.  Since February 12, 2003, the veteran has not met the 
criteria for an evaluation in excess of 40 percent for a 
lumbosacral spine disorder.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5289 (2003); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5242, 5243 
(2006).

2.  The criteria for assignment of an effective date of 
September 25, 2003, but no earlier, for the grant of a TDIU, 
have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.159, 3.340, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbosacral Spine Disorder

The RO granted service connection for lumbosacral spine 
disorder in August 2003 and assigned a 40 percent evaluation, 
effective February 12, 2003, which remains in effect.  The RO 
initially rated the veteran under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5293.

The criteria for evaluating intervertebral disc syndrome 
(IVDS) under 38 C.F.R. § 4.71a, Diagnostic Code 5293, later 
codified as 38 C.F.R. § 4.71a, Diagnostic Code 5243, direct 
that IVDS be evaluated either on the total duration of  
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
that a maximum 60 disability rating is warranted where there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  
 
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a.

The August 2003 rating decision assigned a 10 percent rating 
for peripheral neuropathy of the right lower extremity 
associated with lumbosacral spine disorder, effective 
February 12, 2003.  A separate rating for radiculopathy 
requires mild to moderate functional loss due to neurological 
impairment.  In this regard, the Code for sciatic neuralgia 
provides that a 10 percent rating is warranted for mild 
incomplete paralysis, a 20 percent rating is assigned for 
moderate incomplete paralysis, and a 40 percent rating is 
granted for moderately severe incomplete paralysis.  38 
C.F.R. § 4.124, Diagnostic Code 8520.  A March 2005 RO 
decision granted a 40 percent rating for peripheral 
neuropathy of the right lower extremity, effective December 
10, 2003, which remains in effect.  The next higher, 60 
percent rating requires severe incomplete paralysis, with 
marked muscular atrophy.

The pertinent evidence of record includes VA examination 
reports dated in July 2003, December 2003, and December 2006, 
as well as VA treatment records and a private treatment 
record from R.S.O., M.D., dated in April 2003.  These records 
do not show evidence of incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, or severe incomplete sciatic nerve paralysis, with 
marked muscular atrophy, since December 10, 2003.  As such, 
entitlement to a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243 and 8520, is denied for any period 
during the time here under review.

Prior to September 26, 2003, the veteran was entitled to a 
rating in excess of 40 percent for limitation of motion of 
the lumbar spine if he suffered from at least an unfavorable 
ankylosis of the lumbar spine (38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2003)).  The pertinent evidence of record includes 
the July 2003 VA examination report as well as the 
aforementioned April 2003 private treatment record from Dr. 
R.S.O.  Significantly, no private or VA record reveals 
evidence of unfavorable ankylosis.  Hence, entitlement to a 
higher rating for the period under review is denied.

Effective September 26, 2003, VA had revised the criteria for 
evaluating limitation of motion.  Under the new rating 
criteria for evaluating diseases of the spine, the veteran is 
entitled to an increased rating for his disorder if it is 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2006).  The pertinent evidence of record includes December 
2003 and December 2006 VA examination reports as well as VA 
treatment records for the period here under review.  At no 
time, however, was evidence of unfavorable ankylosis of the 
entire thoracolumbar spine presented.  Therefore, entitlement 
to a higher rating since September 26, 2003, is denied.

The Board has considered the application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2006), and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Although the veteran complains of 
pain, there is no evidence of pathology such as 
incoordination or disuse atrophy, sufficient to otherwise 
warrant an increased rating.

Earlier Effective Date for Individual Unemployability

A March 2005 rating decision granted entitlement to 
individual unemployability, effective December 10, 2003.  The 
veteran claims entitlement to an effective date of February 
12, 2003, the date of the RO's receipt of his original claim 
for service connection.

Generally, the effective date of a TDIU will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a).

The RO received the veteran's claim for a TDIU on August 26, 
2003.  In a March 2005 rating decision, the RO granted 
entitlement to individual unemployability, effective December 
10, 2003.  December 10, 2003, was the date of the VA 
examination on which basis the March 2005 rating decision 
awarded the veteran the 40 percent rating for peripheral 
neuropathy of the right lower extremity.  An effective date 
of one year before the date of receipt of the veteran's 
claim, under certain factual circumstances, in agreement with 
VA law and regulations, may be awarded.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.114(a)(3), 3.400(o)(2).  The 
provisions of 38 C.F.R. § 3.114(a) mandate that the claimant 
"continuously" meet all eligibility criteria from the date of 
the claim.

In his May 2005 notice of disagreement, the veteran asserts 
that he was entitled to an effective date of February 12, 
2003.  A July 2002 decision by an Administrative Law Judge of 
the Social Security Administration (SSA) determined that the 
veteran had been disabled for purposes of employment due to 
his back disorder since June 2, 2000.  The SSA decision cited 
treatment records of the veteran's disabling back disorder 
dating back to 1999, including, inter alia, medical opinion 
evidence favorable to his claim from Drs. R.S.O. and G.P.G.  
While this evidence shows that the appellant became 
unemployable more than a year prior to the date of claim, 
because this evidence does support a finding of 
unemployability due to a service connected disorder, the 
Board finds that an effective date of September 25, 2003, 
i.e., the date of receipt of the SSA decision, for a total 
disability rating based on individual unemployability is in 
order.
 
As to the veteran's claim of an effective date of February 
12, 2003, unlike in Bell v. Derwinski, 2 Vet. App. 611 
(1992), there is no corresponding case law charging VA with 
constructive possession of SSA records.  Hence, SSA records 
were not part of the record on appeal until the date VA 
actually received them.




Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2004 and 
September 2005 of the information and evidence needed to 
substantiate and complete the claims, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decisions, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (holding that a 
statement of the case (SOC) that complies with all applicable 
due process and notification requirements constitutes 
readjudication).  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

ORDER

For the period since February 12, 2003, entitlement to a 
rating in excess of 40 percent for a lumbosacral spine 
disorder is denied.

Subject to the provisions governing the payment of monetary 
benefits, entitlement to an effective date of September 25, 
2003, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities, is 
granted. 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


